Title: To Thomas Jefferson from Benjamin Henry Latrobe, 23 May 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington May 23d. 1808.
                  
                  Since your departure I have made every possible exertion to forward the progress of the public Works,—and will concisely state their present situation.
                  1. North Wing, Capitol.—
                  To support the Vaults of the Courtroom-cellar, it was necessary to take up & vault the floors of the stairs & north lobby against which . This has been done, & the vaults are finished. The Cellar of the Court is also vaulted, excepting only the center part which is to be sunk. It will probably be completed this week.
                  All the floors of the East part of the house, from the Cellar to the roof have been taken up. The timber is much more decayed than I expected. Its state is now evident to the public: the building being now surrounded with rotten girders, plates & joists, with exception only of the Pine timber, which is generally sound,—altho’ the Oak trusses which have been enclosed within them are rotten.
                   The Arcade of the former Senate chanber must also be pulled down, as anxious as I was to retain it, & for two reasons. The first because every pier stands upon two plates 14 inches broad, which are wholly decayed, thus: The piers are 3 f. 5 in deep. The plates together 2 f. 4 in broad, so that they stand upon only 1 f. 1 in of brick work. They are besides wounded by the joists in such a manner as to be unsafe as the support of any arch.—GRAPHIC IN MANUSCRIPT
                  
                  The second reason is that they are placed in so irregular a curve, partly eliptical, partly circular, that it is next to impossible to fit a center to them, or to make a regular room of the area they enclose, without a very increased expense. I have therefore begun to take them down & hope to rebuild them in a semicircular form before the end of next week.
                  Independently of rotten Timber we have found other dangerous circumstances in the state of the building. The East Wall of the North lobby, has been cut away 40 feet high to the thickness of 9 in & the remaining part is so shattered & weak as to require great care in managing this part of the work. This 9 in shattered wall carries 15 feet of 3 brick Wall at the top of the house, filled with rotten timber. In a few Years it is very probable that this tremendous weight held up only by decayed girders would have suddenly fallen into the Senate chamber, whenever the timber was so far decayed as to be too weak to resist its pressure.
                  South Wing, Capitol.—
                  The Scaffolding for painting the cieling & carving the Capitals is erected. It was finished yesterday: Mr Bridport has gone to Philadelphia to procure his materials & will begin painting next week. The necessary preparations are making.
                  President’s house & square.
                   I have made all the drawings necessary for the North steps of the house. GRAPHIC IN MANUSCRIPT The scheme of a Quadrant Arch, I have necessarily abandoned: From the bottom of the Area to the level of the Ground floor is only 13 feet, while the area is more than 20 feet wide at the bottom & more than 30 feet at the top. Therefore, if a Quadrant Arch of 10 feet radius (3 feet being necessary for the thickness of the arch, the paving, and a step at the door) were employ, half the area at bottom & 20 feet & upwards at the top would be filled up with useless work & materials, & besides much light lost to the kitchen. I have therefore thrown a flat segment arch across the Area of 20 feet span, & thus saved all the unnecessary materials, making the whole work as little expensive & light in appearance as possible.—
                  The freshes have prevented a supply of stone for the Wall, but Lime is purchased & on the spot. I have entered in no contracts whatever, for reasons which I must beg to lay before you at large, presently;—& therefore it is yet uncertain who will build the Wall & at what price it will be erected. In this state of things, however, I beg to lay before you an estimate by which your opinion of the expense may be formed. It is the estimate on which I founded my requisition of 15.000$ & on revising it, I find nothing to correct.—
                  The whole wall, including 27 feet across the Wing (equal to the width of the Treasury fireproof is 3.461.′4 long.—Half of this may be said to be finished (excepting the coping & the raising one foot).—
                  The other half will require at an avarage a foundation 2 f. 6 in deep. Wall 6 f 6 in. The result will be as follows
                  
                     
                        
                           
                           foundations 349½ perch, @ 4$
                           1398$.
                        
                        
                           
                           Wall, Westside 832¾ do
                           3,331.
                        
                        
                           
                           Topping East do 115¼ do
                           461.
                        
                        
                           
                           Coping, Stone 404 Tons at 7$ to the whole Wall.—
                           2828.
                        
                        
                           
                           do. Labor & setting 11.537 f. @ 30
                           3.461.10
                        
                        
                           
                           Digging, 577 Yds @ 18 ea
                           
                              103.86
                           
                        
                        
                           
                           
                           $11,582.96
                        
                     
                  
                  
                  Out of this may, I think, be saved
                  The raising of the Wall on the North side which when coped, & the path laid at its proper level will be 6 f. 6 i high. As the estimate is full, it may stand at 11.000$
                  The Coping of the Wall is absolutely necessary to its preservation even for a few Years. The Want of coping has last Winter done injury.—
                  This would then remain 2500$ for the steps & minor improvements,—& no more. In my report copied into the Law, I have expressly stated that 15.000 would enable us to close the expenditure of enclosing & planting of the ground, & to make other improvements; and altho Congress have thought proper on this, as on other occasions to curtail my estimate, & yet by the word of the law to require the object to which it relates to be accomplished, I respectfully submit to you whether the object of enclosure & planting ought not to take precedence of all others. I have made no estimate in which I can rely, as to the steps, but suppose they will cost from 800 to 1000 Dollars. The work is not a small one. It covers near 6 squares. I have already ordered the West piazza to be plaistered for the sake of light in the lower Coridor of the Offices as well as appearance;—& all the wooden Cornice to be painted. These expenses may be about 150 to 200 Dollars. They seem to me to be unavoidable. Nothing else is going on.—
                  I now beg leave to lay before you, with that candor which your kindness has always encouraged in me, & which my high respect for you, as well as my situation demands, difficulties that induce 
                      this very moment to hesitate as to the propriety of my continuing any longer in the public service, and even as to the certainty, whether you can possibly wish me to do so; In reports without acknowledged authors, as to the unfavorable impressions which you have received of me I do not for a moment attend. If I did, I should not now be in the office you have bestowed upon me. During the session of congress I was overwhelmed with that sort of information; but believing it to have been intended to draw me into the party opposed to Your administration I placed no confidence whatever in what I heard & dismissed it from my mind.—
                  But when I consider the undeniable facts which have passed before my eyes, I cannot help thinking that I ought long ago to have resigned.
                  In the first place, the whole blame of the deficiency has been thrown upon my shoulders by the very words of the Message accompanying my report; & Mr. Eppes, even after I had spoken to him & apparently satisfied him as to my not being the party to blame, he spoke at the close of the Session more harshly than any other member in the house, and by his means the appropriation for the N.W. corner of the building fell through which would otherwise have passed.
                  How little I deserved all this is evident from the facts preceding the Session, & my conduct during the discussion. The whole deficiency 52.000 of which (with the materials on hand, all bought for the South wing) 35.000$ arose from the work on that wing & 3.200 was by your express order expended on the removal of Earth from the Public Offices:—making nearly ¾ths of the whole deficiency. Now by your letter of the 30th. of July I was expressly ordered to hire more workmen & not on any account whatever to neglect to get the House ready by the Session.—Add to this that from July to Septr. 17 Mr. Munroe was at Ballstown springs, & if, in the nature of things it had been possible (which it was not) to form an opinion of the state of the funds from his books,—it was utterly impossible to do so, during his absence. Had I therefore been willing to exonerate myself at all hazards from the censure so copiously & harshly heaped upon me by the friends of the administration in the house as well by the federalists & the third party, I had the means in my hands I might have produced my orders, & quitting the ground I took,—that of the propriety & necessity of the expenditure, had earned the plaudits of all the federalists—who being, many of them, my personal acquaintances, were not behind hand in their endeavors to  me into a very different mode of defense.—But as a man of honor, grateful for the favors I have received,—and firmly fixed in my political principles, I suffered myself to be abused as if I had deserved it, & by perseverance in explanation & application to individual members, the event was favorable to me & the public, & involved no character but my own.
                  Willing however as I was, and still am to go all honest & reasonable lengths to prove the sincerity of my professions the late occurrences ought at least warn me to discretion for the future. That you Yourself consider me as the only responsible agent is evident from the confidence with which you have honored & from the express words of your most friendly letter of the 26h of April; which you warn me against [singular] error & still the injury I have suffered already—that I ought to be responsible is certain. But how can I consent to be so, while I am a mere shadow as to power of acting, inherent in my office, & am not even allowed those means of knowing what I am about, & on what I have to depend, without which it is the extreme of madness in me to proceed.—My respect for Mr. Munroe & his excellent disposition & temper, has alone enabled me to act hitherto. The subject is delicate, & I have hitherto avoided it,—but it has become necessary for me to touch it.
                  It appears then, that I have not a right to make a single contract, to engage a single workman, to purchase materials of any kind, but thro’ him & by his consent:—and if he has permitted me to do all this, & sanctioned my proceedings, the comptroller of the Treasury retains a right to decide whether I have given too much for bricks, stone or plaistering & to reject every account which to him shall seem improper, and even (to use his expression) to appoint agents to see that every workman does his duty in the manner charged in his account.—
                  To the power of Mr. Munroe I most cheerfully agree to submit in practice, though in principle, I could never for one moment conduct business on such terms. To originate all measures of operation out of which accounts grow, & then when the work is done, to have the whole proceeding liable to be questioned, is to forbid the smallest movement towards a purchase a contract, or a direction of any kind:—and if the absurdity & impracticability of the pretension did not necessarily defeat it, nothing under heaven would prevent my sending every laborer to be hired at the Treasury.—Since this pretension has been declared, I have ceased to make new contracts.
                  But there is another point in which Mr. Munroe & myself differ entirely in opinion, and hitherto I have, though always reluctantly given way. I consider it absolutely necessary that I should keep a set of books & have a clerk to this purpose. I have always done so at every public Work, & the Clerk, or more than one, has never been refused me. Here I have made shift without such books, tho’ I have annually stated to You & him, the absolute necessity of the thing. In consequence of my having no books, & of course no knowledge whatever of the state of the expenses has been the enormous deficit of last Year. How could I possibly suppose that Lenthall, for instance, had suffered his Salary to be in arrears for more than 3 Years & that 2.500 (the 20th. part of the whole deficit) was due to him? It never would have happened could I have known it. I carry on a large Work regularly books, & very voluminous calculations are necessary. I have sat up every night till one o’clock for three weeks after measuring the plaistering & stone work, to make the calculations which any clerk could have done.—Why should I say that one is necessary if it were false? What interest have I in deceiving you?—After the experience of last Session I cannot move without books. Lenthall cannot keep them. His business is out of door, & there too he wants assistance; for we have to do more work in the next six months than I can ever remember having been done, in the same space, in twelve.
                  All this I took the liberty to represent to you while here, & thought that I had your consent to engage at a small Salary such an Assistant. But with the most friendly manners Mr. Munroe refuses his consent. In the mean time I am already in utter confusion as to our transactions with a view to their expense.—
                  I have already, unwarily trespassed too much on your time.—If I have your sanction, I can get an assistant in the office at 1$25 ⅌ day who is capable of taking great part of the outdoor business on him.—If not: I know not how I shall again encounter the responsible thrown upon me from all quarters, & especially by the public, who see at once that all expense arises out of my operations, & nowhere else.
                  I am with the highest respect Yrs.
                  
                     B Henry Latrobe
                     
                  
               